Citation Nr: 0730306	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to restoration of a 100 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on (verified) active duty from July 1966 
to December 1966 and from May 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from actions of the Department of Veterans 
Affairs (VA) Regional Office in Manchester, New Hampshire 
(RO).  In a May 2004 rating decision, the RO proposed to 
decrease from 100 to 30 percent the assigned disability 
rating for the veteran's PTSD.  Then in a June 2004 rating 
decision, the RO amended the prior rating decision, and 
proposed to decrease the assigned disability rating for PTSD 
from 100 to 50 percent.  In an August 2004 rating decision, 
the RO effectuated the decrease of the assigned rating for 
PTSD from 100 to 50 percent, effective November 1, 2004.  In 
an October 2004 rating decision, the RO continued the 50 
percent disability rating for PTSD.  The veteran initiated an 
appeal later in October 2004; and after being provided a 
statement of the case on the issue of the propriety of the 
reduction in evaluation, perfected an appeal on that issue.          

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that the reduction of the disability 
rating for his PTSD from 100 percent to 50 percent, effective 
November 1, 2004, was not proper.  As reflected in his July 
2006 Video Conference hearing testimony, he asserts that 
under the ordinary conditions there has been no sustained 
improvement of his PTSD symptoms since being granted the 100 
percent disability rating. 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
notes that recent pertinent caselaw has provided additional 
guidance as to the exact nature and extent of these duties.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
see also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  

Review of the claims file reflects that the veteran has not 
been provided notice under VCAA with respect to the appealed 
claim.  The veteran has not been duly apprised of the VCAA 
pertaining to his claim of entitlement to restoration of a 
100 percent rating for post-traumatic stress disorder (PTSD).  
The veteran was provided some information about VCAA in the 
March 2006 statement of the case.  But mere notification of 
the provisions of the VCAA, without a discussion of his 
rights and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained concerning the claim at 
hand, is insufficient to comply with the VCAA.  The Board 
finds that the veteran should be given a proper VCAA letter 
with respect to his application.  After giving the veteran 
and his representative an appropriate opportunity to respond 
to the letter, the RO should then adjudicate the issue.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
All notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2007) must be fully met.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim on appeal.  If the 
determination remains unfavorable to the 
appellant, he should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



